Citation Nr: 9901725	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  95-03 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a low back 
disability based upon the submission of new and material 
evidence.

3.  Entitlement to service connection for a low back 
disability based upon clear and unmistakable error in a May 
1977 rating decision.

4.  Entitlement to an increased evaluation for postoperative 
residuals of a pilonidal cyst, a scar, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  The veteran, who had active service from January 
1968 to October 1970, appealed those decisions.  In July 
1996, the Board remanded the veterans claims for further 
development by the RO, which has since been accomplished.  
The appeal has been forwarded to the Board for review.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran essentially contends that he has PTSD as a result 
of stressors he experienced during hospitalizations during 
service.  As such, he is seeking service connection for PTSD.  
The veteran further contends that he has submitted new and 
material evidence to reopen a previously denied claim for 
service connection for a low back disability, or in the 
alternative, that the May 1977 rating decision that denied 
service connection contained clear and unmistakable error, 
and ultimately, that service connection for a low back 
disability is warranted.  Finally, the veteran asserts that 
the current 10 percent evaluation assigned for his 
postoperative residuals of a pilonidal cyst, which is a scar, 
does not adequately contemplate current symptoms.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the veterans claim for 
service connection for PTSD is not well grounded.  It is 
further the decision of the Board that new and material 
evidence has not been submitted to reopen a service 
connection claim for a low back disability, and further, that 
a May 1977 rating decision that denied service connection for 
a low back disability did not contain clear and unmistakable 
error.  Finally, it is the decision of the Board that the 
preponderance of the evidence is against the assignment of an 
evaluation in excess of 10 percent for postoperative 
residuals of a pilonidal cyst, a scar.


FINDINGS OF FACT

1.  A clear diagnosis of PTSD has not been submitted during 
the pendency of the veterans claim for service connection.

2.  A May 1977 rating decision denied service connection for 
a low back disability.  The veteran was informed of that 
rating and provided appellate rights, but did not appeal that 
decision.

3.  The evidence submitted since the May 1977 rating 
decision, does not change the basis upon which the decision 
was made.

4.  The veteran has never been granted service connection for 
a low back disability.  The evidence available to RO decision 
makers in May 1977 was consistent with laws and regulations 
then in effect, and the rating decision was supported by the 
evidence then of record.

5.  The veterans scar resulting from multiple excisions of a 
pilonidal cyst is productive of complaints of tenderness and 
pain, but is not productive of exudation, itching, extensive 
lesions, or marked disfigurement.  The scar is not on the 
veterans head, face or neck.


CONCLUSIONS OF LAW

1.  The veterans claim for service connection for PTSD is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The ROs unappealed May 1977 rating decision denying 
service connection for a low back disability is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (1998).

3.  Evidence received since the May 1977 rating decision is 
not new and material, and the veterans claim for that 
benefit has not been reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).

4.  A finding of clear and unmistakable error in a May 1977 
rating decision is not warranted.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 3.105(a) (1998).

5.  The criteria for an evaluation in excess of 10 percent 
for a scar have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.30, 4.118, Diagnostic Code 
7804 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for PTSD

A claim for service connection for PTSD is well grounded 
where the veteran submits (1) medical evidence of a PTSD 
diagnosis; (2) lay evidence (presumed to be credible for 
these purposes) of an in-service stressor, which in a PTSD 
case is the equivalent of in-service incurrence or 
aggravation; and (3) medical evidence of a nexus between 
service and the current PTSD disability.  Eligibility for a 
PTSD service connection award requires more; specifically, 
(1) a current, clear medical diagnosis of PTSD; (2) credible 
corroborating evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  See Gaines v. West, 11 Vet. App. 353 
(1998); Cohen v. Brown, 10 Vet. App. 128 (1997); 38 C.F.R. 
§ 3.304(f) (1998).

The veteran summarized that he currently has PTSD as a result 
of trauma he experienced during hospitalizations during 
service in correspondence received in August 1995.  He 
indicated in that correspondence that he did not spend much 
time in Vietnam, and that he never had the opportunity be in 
real combat.  However, he did state that he fell off a 
bunker during enemy shelling, and that is how he ended up 
receiving several surgeries for his cyst during service.  In 
this regard, the veteran has never advanced the theory that 
he currently has PTSD as a result of combat operations 
against the enemy during his service in Vietnam.  The Board 
notes that the veteran indeed was hospitalized three times 
during his service for the excision of a pilonidal cyst.  As 
noted by the veterans representative in a November 1998 
informal brief on appeal, the veterans service medical 
records reflect that he spent better part of one year 
hospitalized for his pilonidal cyst.  However, the Board does 
not agree with the representatives arguments advanced in 
that November 1998 informal brief on appeal that a remand is 
necessary, as the veterans service inpatient clinical 
records are not in the veterans claims files.  It is 
undeniable that the veteran in fact received hospitalizations 
for his pilonidal cyst, and no further purpose would be 
served in obtaining further records to substantiate this.

A July 1970 entry into service medical records reflects that 
the veteran informed a treatment provider that he then had 
been on over 100 LSD trips, and that his last experience 
was a bad trip.  The veteran reported problems with 
restlessness, anxiety and frustration.  The treatment 
providers impression was that the veterans reported 
psychiatric symptoms were not related to LSD, but were more 
consistent with a personality disorder.

To a large extent, the relevant medical evidence incorporated 
in the veterans claims files is substantially the same, and 
thus a detailed recitation of the results of all private and 
VA examination reports is not needed.  The evidence can be 
illustrated by the result of a September 1993 VA examination 
report.  

That report noted that the veteran reported falling off a 
bunker during his service, leading to his pilonidal cyst 
surgeries.  He also informed the examiner that he spent very 
little time in Vietnam.  The veteran continued that during 
one of his hospitalizations he accidentally killed a man by 
providing water to him when he was restricted from receiving 
water.  The veteran continued that the things he saw during 
his military hospitalizations were things you would [not] 
believe.  The veteran also stated that he was medivaced out 
of Vietnam with dead bodies.  The veteran further recounted 
other difficulties he experienced during his active service, 
including those related to substance abuse.  

Upon mental status examination, the examiner stated that 
while the veteran complained of innumerable problems with 
memories dealing with Vietnam, and presumably his 
hospitalizations, the veteran did not appear be distressed.  
The examiner continued that the veteran met his gaze without 
difficulty, and appeared quite comfortable with the interview 
situation.  Abnormal movements were absent.  Affect was 
unremarkable, with the exception of becoming more animated 
when describing his difficulties with the VA.  

As a result of the examination, the examiner stated that 
there was no evidence that the veteran had PTSD.  However, 
the examiner did state that the veteran had poly-substance 
abuse by history, in remission, and had a mixed personality 
disorder with dependent and passive-aggressive features.  

A private psychiatrist did not substantially deviate from 
that analysis in an October 1993 report generated for Social 
Security Administration purposes.  Michael Wenzler, M.D., 
examined the veteran, and concluded that while the veteran 
has had intermittent depressive complaints, he did not have 
the impression of long term depressive episodes.  Because of 
reported symptoms, Dr. Wenzler stated that the veteran might 
have PTSD.  Stating that, however, Dr. Wenzler concluded that 
as the veterans history did include mixed substance abuse, 
his suspicion was that the veterans psychiatric complaints 
could best be attributed to a personality disorder that was 
not otherwise specified.  

Likewise, an examiner who performed an April 1994 VA 
psychiatric examination found Axis I diagnoses of marijuana 
abuse with dependence, and dysthymia.  In addition, the 
examiner stated that the veteran probably meets [the] 
criteria or at least many of the criteria for PTSD, but the 
examiner stated that his stressor was the prolonged 
hospitalizations during service.  The examiner stated that 
the reported events were unusual.  

In August 1995, the veteran was provided a hearing before an 
RO hearing officer.  The veteran related that during his in-
service hospitalization he regularly saw patients who had 
limbs amputated.  In addition, the veteran stated that he 
helped move another patient who was badly injured, and that 
he was then informed that the patient would not live as a 
result of his injuries.  However, the veteran testified that 
the patient in fact recovered from his wounds.  The veteran 
also related that contemporaneous with a second surgery, an 
artery in his pilonidal cyst ruptured, causing extensive 
bleeding.  He testified that the artery was repaired without 
benefit of anesthesia.  The veteran also testified that a 
black and white photograph of his pilonidal cyst, contained 
in his claims file, was taken at the time of his second 
hospitalization.  In addition, the veteran testified that he 
has substantial guilt because he did not spend much time in 
Vietnam, and that he was medivaced with dead bodies.  More 
recently, the veteran reported having nightmares about his 
hospitalizations, and that he has difficulty sleeping.  
However, he denied treatment for PTSD.  Finally, the veteran 
reported living in the woods to avoid people.  A photograph 
of the veterans cabin was brought to the hearing, and is 
incorporated in the claims files.

In July 1996, the Board remanded this claim to the RO for 
another VA psychiatric examination, which was conducted in 
August 1996.  As with previous VA examinations, that examiner 
rendered an Axis I diagnosis of marijuana abuse.  The 
examiner excluded a PTSD diagnosis, stating that the 
veterans reported stressor, his in-service hospitalizations, 
was not outside the realm of normal experiences.  Moreover, 
the examiner stated that the veterans psychiatric 
functioning, or implicitly, lack of functioning, appeared to 
be more based upon characterological difficulty than anything 
else.  The examiner continued that the veteran had a 
significant history of interpersonal problems that dated 
prior to his military service, which the examiner stated was 
the likely origin of current difficulties.  Finally, the 
examiner stated that the veteran reported physical and mental 
abuse prior to his military service, which also contributed 
to the veterans current level of functioning.

A review of the medical evidence of record does not reveal 
that the veteran has ever received a confirmed diagnosis of 
PTSD.  In this regard, while Dr. Wenzler stated that the 
veteran may have PTSD, as some PTSD symptoms were reported, 
he continued that a better explanation of the veterans 
psychiatric symptomatology was a personality disorder.  In a 
similar manner, the VA examiner who conducted the most recent 
VA psychiatric examination, in August 1996, concluded that 
the veterans psychiatric problems would best be explained by 
a characterological difficulty.  Other psychiatric 
examinations did not reveal evidence of a PTSD diagnosis.  To 
a large extent, this is also consistent with the April 1994 
VA examination report, which also noted that the veteran 
exhibited some PTSD symptoms.  Nonetheless, that examiner 
also did not ascribe a PTSD diagnosis.

In light of the above evidence, the Board must conclude that 
the veterans claim for service connection for PTSD is not 
well grounded, and must be denied on this basis.  In doing 
so, the Board acknowledges the veterans representatives 
relevant argument in the November 1998 brief on appeal.  
Substantially, the representative argued that the latter 
diagnosis by the examiner who performed the August 1996 VA 
examination was based, in large part, on the examiners 
opinion that the reported stressor was not outside the realm 
of normal human experiences.  This standard, as noted by the 
representative, is objective, and is one of the criteria from 
the Diagnostic and Statistical Manual (DSM) of Mental 
Disorders, 3rd Edition.  However, under the revised 
psychiatric criteria effective November 7, 1996, a subjective 
standard for the level of a stressor is required under the 
DSM 4th Edition.  Thus, that criterion used by the examiner 
is obsolete.  It is inescapable, however, that no VA examiner 
or private psychiatrist has ever ascribed the veterans 
psychiatric manifestations to PTSD.  

In denying the claim as not well grounded, the Board 
recognizes that the issue is being disposed of in a manner 
that differs slightly from that employed by the RO.  However, 
the United States Court of Veterans Appeals (Court) has held 
that when a RO does not specifically address the question 
of whether a claim is well grounded but rather, as here, 
proceeds to adjudication on the merits, there is no prejudice 
to the [appellant] solely from the omission of the well 
grounded analysis.  See Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).  

Finally, the Board notes that it has not been made aware of 
any outstanding evidence which could serve to well ground the 
veterans claim for service connection.  In any event, the VA 
has no duty to assist in the absence of a well-grounded 
claim.  Epps, 126 F.3d at 1468; Grivois v. Brown, 6 Vet. App. 
136, 140 (1994).  Finally, there is no further duty on the 
part of VA to inform the veteran of the evidence necessary to 
complete his application for the benefits sought.  38 
U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F. 3d 
1483 (Fed. Cir. 1997).

II.  Entitlement to service connection for a low back 
disability based upon the submission of new and material 
evidence or based upon clear and unmistakable error in a May 
1977 rating decision.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veterans active service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1998).  In a May 1977 rating decision, the RO 
denied service connection for first degree spondylolisthesis 
of the L5-S1.  The veteran was informed of the May 1977 
rating decision, as well as appellate rights, in 
correspondence dated in June 1977.  The May 1977 rating 
decision became final one year after he was notified of the 
adverse decision.  See 38 U.S.C.A. § 7105(b)(1)(c)(West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (1998); Person v. Brown, 
5 Vet. App. 449, 450 (1993).  

In order to reopen a previously denied claim, the evidence 
submitted with the current claim must be both new and 
material.  See Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  New and material evidence means evidence not 
previously submitted to agency decision-makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Evans v. Brown, 9 Vet. App. 273, 282-84 
(1996), the Court summarized the analysis in determining 
whether evidence is new and material.  The VA must first 
determine whether the newly presented evidence is "new," that 
is, not of record at the time of the last final disallowance 
of the claim and not merely cumulative of other evidence that 
was then of record.  If new, the evidence must be "probative" 
of the issues at hand.  Id.  When it is determined that new 
and material evidence has been submitted, the VA must reopen 
a previously denied claim.  See Spencer v. Brown, 4 Vet. 
App. 283, 286-287 (1993).  

In denying the veteran service connection, the RO cited 
service medical records, which showed excision and closure of 
the veterans pilonidal cyst on three occasions, and further, 
treatment for lumbosacral strain.  In September 1970, the 
veteran did not show evidence of muscle spasm, and all signs 
and motor modalities were within normal limits.  An October 
1970 separation examination report noted that the veterans 
spine was normal.  A 10 and a half-inch scar was present over 
his sacroiliac area, however, reflecting previous excisions.  
No reference to a fall off a bunker is contained in the 
veterans service medical records.

Other evidence then available to RO decision-makers included 
the results of a March 1977 VA examination.  The veteran 
reported having a low backache when lifting heavy objects.  
The examiner commented that the veterans back had a normal 
alignment, and there was no tenderness or evidence of spasm.  
Range of motion was described as full and without pain.  X-
rays, however, did show first degree spondylolisthesis of the 
L5 and S1.  The interpreting radiologist also stated in the 
resulting X-ray report that a bilateral pars interarticularis 
was not visualized, one was undoubtedly present.  No other 
abnormality was seen.  

The central rationale underlying the May 1977 rating decision 
was that the veterans back disorder diagnosed at the March 
1977 VA examination was not present during service.  The RO 
did note the presence of a lumbosacral strain during service, 
however.  As the veteran did not have a diagnosis of first 
degree spondylolisthesis of the L5 and S1 or of a bilateral 
pars interarticularis in service, implicit was that a nexus 
between these diagnoses and service was absent.

Evidence acquired subsequent to the May 1977 rating decision 
includes numerous VA examination reports, the first dated 
March 1979.  In large measure, these reports show the same 
diagnoses of the veterans low back, and thus, and detailed 
recitation of each report is not required here.  A March 1979 
X-ray report noted the presence of spondylolysis bilaterally, 
but slippage of the vertebral body was absent.  In April 
1994, the veteran was provided a VA general medical 
examination.  The resulting report noted the veterans 
complaints of back pain, but an etiology of such was not 
provided.  

In August 1995, the veteran was afforded a hearing before an 
RO hearing officer.  At that time, the veterans 
representative elicited the veterans central contentions as 
to the origins of his back disorders.  The veteran testified 
that during his service in Vietnam he fell off a bunker, 
around January 1969.  Thereafter, the veteran testified that 
he received substantial treatment for a back condition, and 
that it was over one year after this claimed injury that he 
was treated for the back pain.  However, the veteran 
testified that in-service clinicians largely attributed his 
back pain complaints to his pilonidal cyst.  The veteran 
continued that he had complaints of back pain after he 
separated from service, but he could not remember exactly 
when his first post-service treatment was provided, as he was 
using a substantial amount of controlled substances at the 
time; effectively, self medicating.  Finally, he continued 
that in 1992 he was told that he had a Pars defect, and that 
the physician who diagnosed him informed him that such would 
have been the result of an injury.

In July 1996, the Board remanded this claim to the RO for a 
VA examination, which was performed the following month.  The 
veteran related to the examiner who performed the peripheral 
nerve portion of the examination that he fell off a bunker 
while in Vietnam, rupturing a pilonidal cyst in his low back.  
Thereafter, the veteran continued, he had had constant pain 
in his low back.  A current diagnosis of diabetes was also 
noted.  Pain while performing a heel and toe walk was noted, 
and on palpation of his spine he had some point tenderness.  
That examiner stated that he could not distinguish the pain 
in the low back as from residuals of the veterans pilonidal 
cyst or from the asserted in-service fall.  That examiner 
recommended obtaining an MRI, which, among other things, 
would reveal evidence of the previous claimed back injury.  

That MRI was obtained, for a fee basis, and at the L5-S1 
level, mild loss of disc height was observed due to 
underlying disc dehydration.  However, no disc herniation or 
spinal canal stenosis was observed.  No scarring was seen at 
that level, and there was no evidence of postoperative 
changes.  No mention of post-traumatic changes is made in the 
resulting report.

A thorough review of the evidence presented subsequent to the 
May 1977 rating decision reveals that it is new only in the 
sense that it was not previously before RO decision makers.  
While the veteran did have at least one complaint of back 
pain during service that was not considered part and parcel 
of his pilonidal cyst problem, as shown by the treatment for 
lumbosacral strain, such was considered at the time of the 
May 1977 rating decision.  Information acquired since the May 
1977 decision does not relate any current diagnoses of a low 
back disorder to the veterans service generally or his in-
service diagnosis of lumbosacral strain.  To the contrary, 
the after acquired evidence does not show that current 
diagnoses are a result of any claimed in-service trauma.  The 
Board especially notes the MRI obtained in conjunction with 
the most recent VA examination.  No evidence of post-
traumatic changes is mentioned in the resulting report, and 
no definite disc herniation was then seen.  Ultimately, the 
veteran continues to have the same diagnoses currently as he 
did at the time of the May 1977 rating decision, and 
competent medical evidence has not been submitted that would 
establish a nexus between such and service, or would 
establish that such originated during service.  While the 
examiner who performed the peripheral nerve portion of the 
August 1996 VA examination stated that he could not separate 
out the veterans complaints of back pain as either due to a 
claimed fall in service or from pain from the removal of the 
pilonidal cyst, the examiner also inferred that an MRI would 
show evidence of the claimed injury.  However, as noted 
above, the MRI report did not show evidence of an old injury.

As none of the evidence submitted since the May 1977 rating 
decision establishes a nexus between current low back 
disorders and the veterans service, and as none of the 
evidence submitted since the May 1977 rating decision would 
show that any current low back disorders had their origin 
during service, the Board must conclude that new and material 
evidence has not been submitted to reopen the veterans 
claim.  In doing so, the Board acknowledges that the veteran 
informed an RO hearing officer that he was informed by a 
physician in 1992 that he had a Pars defect that was the 
result of a fall.  In this regard, however, statements as to 
a diagnosis from a physician to the veteran, as filtered 
through a laypersons mind, are insufficient to reopen a 
previously denied claim.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).

The Board is aware of no circumstances in this matter that 
would put the VA on notice that any additional relevant 
evidence may exist which could be obtained that, if true, 
would serve as new and material evidence to reopen the 
veterans claims for service connection for a low back 
disorder.  Cf. McKnight v. Gober, 131 F. 3d 1483 (Fed. Cir. 
1997) (indicating that under such circumstances, the VA would 
have a duty to obtain evidence).  

In a similar manner, the veteran has not presented evidence 
that the May 1977 rating decision which denied service 
connection for a low back disorder contained clear and 
unmistakable error.  As noted above, the veteran did not file 
a timely appeal of that rating decision, and hence, such is 
final and not subject to revision on the same factual basis 
in the absence of clear and unmistakable error.  38 C.F.R. 
§ 3.105 (a) (1998)

Previous determinations that are final and binding, including 
decisions of service connection, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicative decision which 
constitutes a reversal of a prior decision on the grounds of 
clear and unmistakable error has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a).  However, a determination 
that there was clear and unmistakable error must be based on 
the record and the law that existed at the time of the prior 
unappealed rating decision.  Damrel v. Brown, 6 Vet. App. 
242, 245-246 (1994); Russell v. Principi, 3 Vet. App. 310, 
314 (1992).  Moreover, clear and unmistakable error is 
narrowly defined and is the kind of error of fact or law 
that, when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

As noted above, there was no evidence in May 1977 that the 
veteran had a low back disorder, then characterized as first 
degree spondylolisthesis of the L5-S1 vertebrae, that either 
began in service or was a result of any asserted in-service 
injury.  While the veteran indeed had a pilonidal cyst 
removed three times in service, nothing in May 1977 would 
relate such to first degree spondylolisthesis of the L5-S1 
vertebrae.  Indeed, even currently, neither the Board nor the 
RO has reopened the veterans claim for service connection 
for a low back disorder, even after the submission of 
additional evidence.  

In light of the above, the Board must now hold that the 
findings by the rating board in May 1977 that the veteran did 
not have a chronic low back disorder in service was a tenable 
conclusion based upon the evidence then of record.  The Board 
must thus now conclude that clear and unmistakable error is 
not demonstrated in the rating decision of May 1977.

III. Increased evaluation

The veterans claim for an increased evaluation for a scar 
that is a postoperative residual of a pilonidal cyst is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  The Court has held that a mere allegation that a 
service-connected disability has increased in disability is 
sufficient to render the claim well grounded.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts have been properly developed, and that the 
VA has fulfilled its duty to assist the veteran.

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

As noted in great detail above, the veteran underwent three 
excisions of his pilonidal cyst during his active service, 
resulting in a scar.  A May 1977 rating decision granted 
service connection for residuals, characterizing residuals as 
tenderness, and awarded a 10 percent disability evaluation 
for such.  Medical evidence received by the RO from the time 
of the initial grant of service connection reflects that the 
level of disability attributable to these residuals remained 
relatively static.  

In August 1995, the veteran was provided a hearing before an 
RO hearing officer.  At that time, the veteran recounted 
several of the difficulties he had with his scar.  The 
veteran stated that his pilonidal cyst had been closed for 
quite some time, but that he currently has constant pain.  
The veteran also stated that he had difficulty with personal 
hygiene after having a bowel movement because of sensitivity 
in the region and because of a deformity.

During the pendency of this claim the veteran was afforded 
the first of two VA examinations in April 1994.  The veteran 
was then noted to have a scar over his sacrum to his coccyx.  
After the July 1996 Board remand, the veteran was provided an 
examination the following month.  The veteran reported his 
history, and the examiner noted that the veteran had a 10 
inch scar from his lumbar area down to the right superior 
aspect of his anal verge.  The scar was characterized as well 
healed, but complaints of tenderness on palpation were 
registered.  Adhesions were not felt, nor were herniations or 
other abnormalities.  Keloids and hypertrophic changes were 
absent.  The examiner did not question the veterans veracity 
as to his complaints of tenderness.

The RO has rated the veterans scar under Diagnostic Code 
7804, which provides that a 10 percent evaluation is 
warranted for scars that are superficial, tender and painful 
on objective demonstration.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (1998).  That is the maximum evaluation available 
under that diagnostic code.  As noted by the RO in an August 
1998 supplemental statement of the case, disfiguring scars of 
the head, face or neck warrant a 30 percent evaluation if 
such are severe, especially if producing a marked and 
unsightly deformity of the eyelids, lips or auricles.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (1998).  In addition, 
constant exudation or itching, extensive lesions, or marked 
disfigurement warrants a 30 percent evaluation under 
Diagnostic Code 7806.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (1998).  However, as the service connected scar is not 
on the veterans head, face or neck, an evaluation under 
Diagnostic Code 7800 is not warranted, and as there have 
never been any reports of exudation or itching, or extensive 
lesions, or marked disfigurement as result of the scar, a 30 
percent evaluation is not warranted under Diagnostic Code 
7806.  In light of the above evidence, the Board must find 
that the preponderance of the evidence is against the 
veterans claim for an increased evaluation.

In denying the claim for an increased evaluation, the Board 
has considered the complete history of the disability in 
question, as well as the current clinical manifestations and 
the effect that the scar may have on the earning capacity of 
the veteran.  See 38 C.F.R. §§ 4.1, 4.2 (1998).  The nature 
of the original disability has been reviewed, and the 
functional impairment which can be attributed to the 
disability has been taken into account.  Nevertheless, the 
veterans postoperative residuals of a pilonidal cyst, a 
scar, is not impaired to a degree to warrant a higher 
evaluation under the Schedule for Rating Disabilities.  

Finally, the Board, as did the RO, finds that the evidence of 
record does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards.  38 C.F.R. 
§ 3.321(b)(1) (1998).  In this regard, the Board finds that 
the record does not reveal that the veterans scar has 
resulted in marked interference with his employment (beyond 
that contemplated in the Diagnostic Codes) or necessitated 
frequent periods of hospitalization.  Towards that end, the 
Board does note that the veteran has informed a hearing 
officer that his pilonidal cyst has not recurred since his 
in-service surgeries.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for PTSD is denied.

No new and material evidence having been submitted to reopen 
a claim for service connection for a low back disability, 
this appeal is denied.

Clear and unmistakable error was not present in a May 1977 
rating decision.

An evaluation in excess of 10 percent for postoperative 
residuals of a pilonidal cyst, a scar, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
